On Rehearing
Appellant moves for a rehearing on the ground (paragraph 3 of the motion), among others, “Because the court erroneously stated in its opinion that the jury found that the deceased, A.' M. Eastland, did not fail to sound his horn as he approached the intersection in question.”
*885We are guilty of committing the inaccuracy thus called to our attention. Stating the findings of the jury, we said they found “ * * * that he (Mr. Eastland) did not fail to sound his horn as he approached the intersection, * * * ” whereas we should have said they found “that, in failing to sound his horn as he approached the intersection, he was not guilty of negligence.”
We will correct the opinion to conform to the facts, not because the inaccurate statement is either material or harmful, but for the sake of accuracy.
Having duly considered all grounds urged by appellant for a rehearing, and failing to find the existence of any reason for changing our decision, the motion is overruled.
Overruled.